Case 2:20-cv-02214-PA-RAO Document 32 Filed 06/17/20 Page 1 of 1 Page ID #:110

 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   CARMEN JOHN PERRI,                           CV 20-2214 PA (RAOx)
12                Plaintiff,                      JUDGMENT
13         v.
14   MICKEL WRIGLEY, LLC, et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s June 17, 2020 Order dismissing this action for failure to
19   comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22
23   DATED: June 17, 2020                             _________________________________
                                                                 Percy Anderson
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
